Citation Nr: 1519033	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  07-26 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to March 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

The Veteran requested a hearing before the Board when he submitted his substantive appeal in August 2007.  The Veteran was scheduled for hearings before the Board in June 2008, June 2009, June 2010, and June 2011 and requested that the hearings be rescheduled at those times.  The Veteran was most recently scheduled for a hearing before the Board in April 2012 for which he failed to report. 

Because the Veteran has failed to appear for last scheduled hearing without good cause and there has been no request for postponement of that hearing, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

This case was remanded by the Board in May 2012 and August 2013 for further development and is now ready for disposition.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Board apologies for the delays in the full adjudication of their case. 




FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that is related to active duty service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed acquired psychiatric disorder and his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as psychoses, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, because the Veteran had not been diagnosed with a psychoses under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology is simply not applicable in the present case.

The Board observes that VA's governing regulations define "alcohol abuse" as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  "Drug abuse" is defined as the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301.  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) .

VA's provisions prohibit a grant of direct service connection for drug or alcohol abuse based on incurrence or aggravation in the line of duty during service.  Pub. L. No.  101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

At the outset, as indicated in June 2006, the RO attempted to obtain the Veteran's service treatment records (STRs) from the National Personnel Records Center (NPRC).  The NPRC notified the RO that the only available medical record was the report of the Veteran's service entrance examination which was copied from a microfiche containing his service personnel records.  The United States Court of Appeals for Veterans Claims (Court) has indicated that when a veteran's records are presumed destroyed, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  The Board will comply with this heightened obligation in considering the Veteran's claim.

The Veteran contends that his currently diagnosed depression is the result of stressful events in the submarine service.  He contends that those events led to or aggravated an alcohol problem which in turn led to his depression.

In this regard, the Veteran's statements clearly suggest that if the service medical records were obtain, they would not provide evidence (i.e., medical treatment records) in support of this case.

As stated in the December 2014 Post-Remand Brief, the Veteran, through his representative, asserted that he started drinking alcohol due to the rigors of military service and stress which led to many disciplinary actions.  He contended that his in-service substance abuse was a form of self-medication for mental illness.  Post-service, he was repeatedly in trouble with the law and was in treatment for alcohol dependence. 

Turning to the merits of the claim, the only available STR is an October 1979 entrance examination which is negative for any findings, complaints, symptoms or diagnosis of a psychiatric disorder.

As noted by the Veteran's representative, the service personnel records reflect that he was repeatedly disciplined for a variety of offenses, including alcohol and drug abuse.

Post-service, the Veteran had several periods of incarceration in a county jail.  Treatment records dated in 2004 indicate a history of substance abuse and a complaint of depression and a lack of sleep. 

VA treatment records include an August 2004 report which reflects the Veteran's complaint of depression due to the death of his girlfriend.  A January 2005 report indicates a history of incarceration in 1984 (robbery), from 1992-1997 (assault with bodily injury; and January 2005 (burglary and habitation) followed by a period of parole.  The Veteran indicated an understanding that all of his legal problems were directly related to his pattern of alcohol abuse.  In October 2005, he was diagnosed with depressive disorder.  A March 2006 report indicates an impression of depressive disorder, NOS (not otherwise specified), likely alcohol induced, but bipolar disorder was not ruled out.  Other diagnoses included alcohol dependence, in early full remission; a history of polysubstance dependence; and antisocial personality traits. 

Pursuant to the Board's May 2012 and April 2013 remands, in August 2013 the Veteran underwent a VA mental disorders Disability Benefits Questionnaire (DBQ) examination at which time the claims file was unavailable for review.  The Veteran presented with a lifelong history of alcohol dependence and polysubstance abuse, including cocaine, methamphetamine, marijuana, and speed.  His history of alcohol abuse and illegal drug use dated back to high school.  During service, he received substance abuse treatment and was required to take Antabuse.  He was also referred to a Naval Drug Rehabilitation Center, but was sent to a landing ship tank instead.  He got into trouble due to alcohol and drug use, including being picked up for smoking marijuana and possession of speed.  He received a Captain's Mast and was discharged from submarine duty and was reassigned to a "subtender" in a support capacity.  He had multiple unauthorized absences and was placed on a landing ship tank.  He was caught with methamphetamines and received another Captain's Mast.  He went AWOL (absent without leave) for 3 months, had a "Special's Captain's Mast," and spent 3 months in the brig.  His discharge was processed due to his "inability to adjust to military life."

The examiner noted the Veteran's history of dysthymia in July 2000, depressive disorder in July 2005, and a mood disorder in May 2007.  Notably, his medical records included a February 2006 report which indicated depressive disorder, NOS, as likely alcohol induced and an April 2007 report which indicated a substance-induced mood disorder.  There were also multiple diagnoses of alcohol dependence and a history of polysubstance abuse.

The examiner stated that the Veteran believed that he was depressed during service and that it should have been identified and treated (again - clearly indicating that he was not treated in service and, therefore, even if his records were found they would not provide a basis to grant this claim).  He believed that he would have been able to abstain from alcohol and drugs if his depression had been properly addressed at that time.  However, the examiner opined that his depressed mood and alcohol dependence are so intertwined, it would be impossible to ascertain whether his depression predated his alcohol dependence or his depression is substance induced.  She noted that the Veteran reported several traumatic events, including the death of a friend when he was in the 9th grade and the death of a shipmate.  However, he had not thought about either incident for years.  He also reported a series of alcohol-related motor vehicle accidents with a loss of consciousness subsequent to his discharge from active duty service and multiple legal infractions and incarcerations from 1982 to 2011.

The examiner diagnosed alcohol dependence, early full remission.  The examiner also diagnosed depressive disorder, NOS, but was unable to definitively determine whether or not the Veteran's depression was substance-induced or the result of the Veteran's long standing history of alcohol dependence and polysubstance abuse.

In October 2013, after reviewing the claims file, the examiner opined that it is less likely than not that the Veteran's lifelong alcohol dependence and depressive disorder, NOS are related to any event during his period of active duty, including his duty in the submarine service, based on the following rationale:

The examiner reiterated that she was unable to determine whether or not his depression was substance-induced or the result of his long standing history of alcohol dependence and early history of polysubstance abuse.  She noted that the Veteran's alcohol abuse and adjustment issues in high school led to his dropping out of high school during his senior year and that during service, he was repeatedly disciplined for alcohol and drug abuse.  The examiner noted that his service personnel records indicate that he was cited 4 times for disobedience, 3 times for unauthorized absence (up to a month at a time), once for possession of marijuana and dereliction of duty, and several times for absence from his appointed place of duty and failure to report to his appointed place of duty.  Ultimately, he received a general under honorable discharge.  Since his discharge, he had been repeatedly in trouble with the law and in treatment for his alcohol dependence.  Notably, the Veteran reported several traumatic events, including the death of a high school friend, the death of a shipmate, and multiple post-military MVAs.  However, he did not report symptoms of a trauma-related disorder or significant symptoms in reaction to any one era or event.

The examiner concluded that overall there is no evidence to suggest that his military service, an event during his period of active duty, or his submarine duty assignment caused his alcohol dependence and depressive disorder, NOS.  The examiner opined that his history suggests that his personality traits or style of interacting in the world was likely first evidenced before he joined the military, which combined with his long-standing history of substance abuse and alcohol dependence which significantly impacted his social, occupational, and familial functioning. 

The Board has taken the contention that his psychiatric disorder was caused by service with great care (this was the basis of multiple Board remand in order to address this medical question).  In this regard, the Board finds that the VA medical examination and opinion provide highly probative evidence against the claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing physical examination, the examiner concluded that the Veteran's alcohol dependence and depressive disorder, NOS are not related to his service.  The examiner provided a conclusion with a sufficient rationale.  Therefore, the VA medical examination and opinions provide probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App.  295 (2008).

To the extent that the March 2006 VA treatment record indicated a history of antisocial traits and the VA examiner suggested the Veteran's current substance abuse and alcohol dependence is related to a personality disorder, personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (2014).

With regard to the Veteran's contention that his psychiatric disorder caused his substance and alcohol abuse disorder, for which service connection should be granted, even assuming a causal relationship between the Veteran's in-service drug use and his currently diagnosed alcohol dependence and depressive disorder, there is no evidence that his substance abuse has ever been secondary to or a result of a service-connected condition.  To this point, in October 2013 the VA examiner concluded that there is no evidence to suggest that the Veteran's military service caused his alcohol dependence or depressive disorder.  There is no contrary medical opinion of record.  In this regard, such substance use amounts to willful misconduct and service connection is barred as a matter of law.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).

Moreover, while the Veteran contends that his substance and alcohol abuse problems are related to his service, the value of these assertions are diminished, given that none of the post-service medical records reflect these contentions.  For example, an August 2004 VA treatment record indicates a complaint of depression related to the death of his girlfriend and is completely void of any complaint of depression, as the Veteran has admittedly contented, being related to his service. 

The Veteran claims, and the evidence shows, that the earlier complaint of psychiatric symptoms was in 2000, at least 18 years after service.  

It was not until after his 2006 claim for benefits that the Veteran began to claim that his depression was related to service.  This is despite several years of psychiatric treatment contained in the claims file.  The Board finds this weighs against the Veteran's credibility as such information would have been crucial in evaluating and treating his condition.  Put another way, had the Veteran truly believed that his depression began during service it would have benefited the Veteran to report such to his psychiatrists.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

Furthermore, while the Veteran might believe that his acquired psychiatric disorder is etiologically related to his service, the Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a psychiatric disorder, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in June 2006 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment record, post-service VA treatment records (including those pertained pursuant to the Board's remands), and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, pursuant to the Board's August 2012 and May 2013 remands, a relevant VA examination and opinion was obtained in August and October 2013.  In sum, the Board finds that the examination reports and opinion shows that the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough psychiatric disorder examination, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  

The Board finds that the VA examination and medical opinion in this case is adequate in the aggregate and substantially complied with the May 2012 and August 2013 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.



ORDER

Service connection for an acquired psychiatric disorder, to include depression, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


